Order entered May 6, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01634-CV

                         SHAMOUN & NORMAN, LLP, Appellant

                                               V.

                              ALBERT G. HILL, JR., Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-10-14714-H

                                           ORDER
                        Before Chief Justice Wright and Justice Brown

       We DENY appellant’s April 3, 2014 motion to abate the appeal and order the trial court

to explain why it disregarded the jury’s verdict or, alternatively, to issue findings of fact and

conclusions of law.


                                                     /s/   ADA BROWN
                                                           JUSTICE